Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 6/19/20 was considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US20130308932).
Regarding claims 1-2, Nagao teaches a lens apparatus comprising: an operation member (109) that is rotatable by a user operation; a zoom lens (L1-L4) configured to perform zooming in accordance with a rotation of the operating member (paragraphs 19,21 and 64); and a detector (111,111a)configured to divide an entire zoom range from a wide- angle end to a telephoto end, and detect a zoom position of the zoom lens (paragraphs 32 and 34; figure 4), wherein in a zoom range that satisfies the following condition: 
Dist<-8.0 
the following conditional expression is satisfied: 
(N x ∆ϴ)/ϴ<0.50,  (N=8)
where Dist (“%) is a distortion amount of the zoom lens, N is a maximum number of divisions of the entire zoom range by the detector, ϴ (degree) is a total rotational angle of the operation member in the entire zoom range, and ∆ϴ (degree) is a rotational angle of the operating member corresponding to a minimum resolution of the detector ; and wherein the following conditional expression is satisfied in the entire zoom range: [DistA-DistB]<0.08 where DistA is a distortion amount before the operation member is rotated and DistB is a distortion amount after the operation member is rotated by the rotational angle corresponding to the minimum resolution of the detector.
Nagao teaches the zoom is measured over N=8 divisions from the wide-angle end to the telephoto end and the image shifting can vary over the zoom range. Paragraphs 60-64 teach designing the rotation angles of the operation member over the divisions of the zoom range to provide a zoom ring (manually operated or automatic) that drives a zoom lens in which distortion can be favorably corrected. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to define Dist , [DistA-DistB]and rotation angle ratio(N x ∆ϴ)/ϴ) over the zoom range, as method of designing a zoom lens that is calibrated over the zoom range with a correction for distortion caused during zooming, such an image plane shifting. Additionally, in optical design/engineering, the various parameters, such lens diameter/thickness, radius of curvature and refractive index, determine optical functions of the lens. Each lens in the optical system contributes to the overall output quality and each lens system is optimized during manufacturing to produce an optical system without large optical aberrations. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include the claimed feature since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3,the lens apparatus according to claim 1, wherein the following conditional expression is satisfied:  N<1100 (N=9 in one embodiment- paragraph 59).
Regarding claim 4, Nagao fails to specifically disclose the lens apparatus according to claim 1, wherein the following conditional expression is satisfied: ϴ>55. However, the Examiner takes official notice that a zoom ring is known to have a rotation angle 120 degrees over a zoom range. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known in the art and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, in the lens apparatus according to claim 1, Nagao further fails to specifically disclose wherein in a zoom range that satisfies the following condition: Dist>4.0, the following conditional expression 1s satisfied: (N x ∆ϴ)/ϴ<0.9. However, as discussed above in claim 1, Nagao teaches the zoom is measured over N=8 and N=9 divisions from the wide-angle end to the telephoto end and the image shifting can vary over the zoom range. Paragraphs 60-64 teach designing the rotation angles of the operation member over the divisions of the zoom range to provide a zoom ring (manually operated or automatic) that drives a zoom lens in which distortion can be favorably corrected. Again, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to define Dist and rotation angle ratio(N x ∆ϴ)/ϴ) over the zoom range, as method of designing a zoom lens that is calibrated over the zoom range with a correction for distortion caused during zooming, such an image plane shifting. 
Regarding claim 6, the lens apparatus according to claim 1, wherein the detector (111,111a) detects a lens moving amount during zooming(paragraphs 34 and 57).
Regarding claim 7, an image pickup apparatus comprising: the lens apparatus according to claim 1; and an image sensor (CCD)configured to receive light from the lens apparatus (see figure 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okawara (US2002/00413334) teaches a camera with zoom lens; Yokota et al (US5905530) teaches a camera with zoom lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH